*360OPINION of the Court, by
Judge Owsiey.
Scott purchased of Perrin a negro man, for whom he paid $50 in hand, and executed his obligation for ⅞300, payable at some future day. Before the time of payment the negro ran off; and Scott having refused payment, *361'Peí’rin brought suit, anil without any defence recovered a judgment at law. To be relieved from this judgment, and obtain a cancelment of the contract, Scott exhibited his . bill in chancery, in which he charges Penin with fraudulently misrepresenting the negro to be a faithful servant, of good character, and not subject to run away, The cause having been regularly prepared for hearing, the court below dissolved the injunction, and dismissed the bill of Scott; from which he appealed to this court.
We are of opinion Scott should have been relieved, Tiie evidence, whilst it cleariy shews that Perrin made tiie representations in relation to the negro charged in the bill, incontestably proves that he knew the negro to be a faithless servant, of infamous character, and a notorious and worthless runaway.
This evidence when connected with the further circumstance of the negro having run oif in a very few weeks after the sale, and never being heard of since, as it not only establishes a fraud on Perrin in making the sale, but demonstrates the impossibility of a return of the negro by Scott, shews incontrovertibly the propriety of a court of chancery interposing for the purposé of giving relief.
The decree of the court must he reversed with costs, the cause remanded, and a decree there entered consis* tent with this opinion.